17-43883-mbm   Doc 62   Filed 04/19/19   Entered 04/19/19 12:04:27   Page 1 of 6
17-43883-mbm   Doc 62   Filed 04/19/19   Entered 04/19/19 12:04:27   Page 2 of 6
                                                          SN Servicing Corporation                    Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: April 12, 2019

     MARY B CROSS                                                                                              Loan:                 0000284464
     PO BOX 24136                                                                            Property Address:
     DETROIT MI 48224                                                                        5958 RADNOR STREET
                                                                                             DETROIT, MI 48224



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Sept 2018 to May 2019. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Jun 01, 2019:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 498.10                  498.10                   Due Date:                                        May 01, 2019
 Escrow Payment:                           289.44                  334.20                   Escrow Balance:                                       975.03
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                           289.44
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                        0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                        $1,264.47
 Total Payment:                              $787.54                    $832.30



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                 Starting Balance                    0.00      (5,694.31)
     Sep 2018                       7,236.00                                *                                        0.00       1,541.69
     Oct 2018                         289.44                                *                                        0.00       1,831.13
     Oct 2018                         845.56                                *    Escrow Only Payment                 0.00       2,676.69
     Oct 2018                                                      2,773.30 *    Homeowners Policy                   0.00          (96.61)
     Nov 2018                          289.44                               *                                        0.00         192.83
     Dec 2018                          289.44                               *                                        0.00         482.27
     Dec 2018                           22.76                               *    Escrow Only Payment                 0.00         505.03
     Dec 2018                          726.57                               *    Escrow Only Payment                 0.00       1,231.60
     Dec 2018                                                        687.76 *    City/Town Tax                       0.00         543.84
     Dec 2018                                                        726.57 *    Escrow Only Payment                 0.00        (182.73)
     Jan 2019                          289.44                               *                                        0.00         106.71
     Feb 2019                          289.44                               *                                        0.00         396.15
     Mar 2019                          289.44                               *                                        0.00         685.59
     Apr 2019                          289.44                               *                                        0.00         975.03
                                                                                 Anticipated Transactions            0.00         975.03
     May 2019                       289.44                                                                                      1,264.47
                          $0.00 $11,146.41              $0.00     $4,187.63

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling $0.00. Under
     Federal law, your lowest monthly balance should not have exceeded $0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.
              17-43883-mbm             Doc 62        Filed 04/19/19            Entered 04/19/19 12:04:27                    Page 3 of 6Page 1
                                                     SN Servicing Corporation                    Final
                                                   For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: April 12, 2019

 MARY B CROSS                                                                                                    Loan:        0000284464

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                             1,264.47        2,654.23
Jun 2019               334.20                                                                         1,598.67        2,988.43
Jul 2019               334.20                                                                         1,932.87        3,322.63
Aug 2019               334.20          549.33            City/Town Tax                                1,717.74        3,107.50
Sep 2019               334.20        2,773.30            Homeowners Policy                             (721.36)         668.40
Oct 2019               334.20                                                                          (387.16)       1,002.60
Nov 2019               334.20                                                                           (52.96)       1,336.80
Dec 2019               334.20                                                                           281.24        1,671.00
Jan 2020               334.20           687.76           City/Town Tax                                  (72.32)       1,317.44
Feb 2020               334.20                                                                           261.88        1,651.64
Mar 2020               334.20                                                                           596.08        1,985.84
Apr 2020               334.20                                                                           930.28        2,320.04
May 2020               334.20                                                                         1,264.48        2,654.24
                    $4,010.40       $4,010.39

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of $668.40. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed $668.40 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is $1,264.47. Your starting
balance (escrow balance required) according to this analysis should be $2,654.23. This means you have a shortage of $1,389.76.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.

 We anticipate the total of your coming year bills to be $4,010.39. We divide that amount by the number of payments expected
 during the coming year to obtain your escrow payment.




        17-43883-mbm              Doc 62         Filed 04/19/19          Entered 04/19/19 12:04:27                  Page 4 of 6Page 2
    New Escrow Payment Calculation
    Unadjusted Escrow Payment                      334.20
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $334.20




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated




           17-43883-mbm            Doc 62      Filed 04/19/19         Entered 04/19/19 12:04:27              Page 5 of 6Page 3
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                  DETROIT DIVISION

 In Re:                                           Case No. 17-43883-mbm

 Ricky Wyche
                                                  Chapter 13

 Debtor(s).                                       Judge Marci B. McIvor

                                     PROOF OF SERVICE

       The undersigned does hereby certify that a copy of the Notice of Mortgage Payment
Change has been duly electronically serviced, noticed or mailed via U.S. First Class Mail,
postage prepaid on April 19, 2019 to the following:

          Ricky Wyche, Debtor
          P.O. Box 24136
          Detroit, MI 48224

          Richard Clark, Debtor’s Counsel
          richclark@clarkclarklaw.com

          David Wm Ruskin, Trustee
          Ecf-emails@det13.com

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor




 17-43883-mbm          Doc 62    Filed 04/19/19   Entered 04/19/19 12:04:27      Page 6 of 6
